              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                         No. 4:17-CR-00291

                                                  (Judge Brann)
       v.

NATHAN CROWDER,
MARKEESE ASKEW,
WAYNE DAVIDSON, and
RAYMOND HOWARD,

             Defendants.

                                    ORDER

      AND NOW, this 21st day of February 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that

Defendant Crowder’s motion, joined by Defendants Howard and Davidson, for

Pre-Trial Disclosure of Brady Material and Early Disclosure of Jencks Material,

November 30, 2018, ECF No. 124, is GRANTED in part and DENIED in part.


                                            BY THE COURT:



                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
